DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because reference character 15 in figure 3 appears to be in error, because it appears it should be labeled 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  delete “an” in line 2.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in line 2, insert –an—before “inclined”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said rigid shell" in line 1 and “the outer shell” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The claim has support for a rigid outer shell but not a rigid shell or an outer shell.
Claims 4, 7, and 10 are rendered indefinite by the recitation “optionally.”

Claim 8 recites the limitation "the mechanism" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  The claim has support for a “raising/ lowering mechanism” (claim 1) but not a mechanism.
Claim 10 recites the limitation "said body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim has support for a “raising/ lowering mechanism” (claim 1) but not a mechanism.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 6622314 B1).

As to claim 1, Kim discloses a helmet comprising a rigid outer shell, a front opening in said rigid shell for the face of a user, a protective visor rotatable between a lowered position intercepting, at least partially, the front opening and a raised position disengaged from said front 5opening, and a raising/lowering mechanism to raise/lower the protective visor (coupling apparatus, title), the raising/lowering mechanism comprising: a) a base member (combination of 300 and 400), movably or integrally constrained to, or made in a single piece with, the outer shell (100), and arranged in a side position with respect to said front opening (fig 1);  10b) a fastening pin constrained in a respective opening of the protective visor (screw, see modification presented below); wherein said base member comprises a seat adapted to rotatably and reversibly house said fastening pin (screw hole 301, this is the obvious result of the modification presented below); wherein said seat of said base member comprises an elastic countering member for said fastening pin (410 which includes 411, 412, and 413 as shown in fig 4); and  15wherein said base member comprises an unlocking device configured to operate on the elastic countering member to release the fastening pin from the seat (330).  
Kim does not disclose a fastening pin constrained in a respective opening of the protective visor.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided Kim with a screw/ fastening pin for the purpose of fastening the raising/lowering mechanism to the helmet shell.

As to claim 2, Kim discloses the helmet according to claim 1, wherein said base member comprises a body (400) and a lid (300) constrained to said body.  

As to claim 3, Kim discloses the helmet according to claim 1, wherein said unlocking device is translationally movable in said base member (capable of translationally moving and intended to translationally move as shown in figs 12 and 13).  

As to claim 4, Kim discloses the helmet according to claim 1, wherein said unlocking device comprises 25a portion (331b), optionally being a protuberance (fig 4), adapted to move and/or deform said an elastic countering member (capable of moving and intended to move, see col 7 line 20-30).  



As to claim 6, Kim discloses the helmet according to claim 1, wherein said elastic countering member comprises inclined tilted surface (Si) (fig 3 shows 410 has a number of surfaces that are inclined/ tilted and therefore could be considered an “inclined tilted surface”) adapted to cooperate with said fastening pin, so that a translation movement of the fastening pin closer to said elastic countering member 15Docket No. 0924-1239 causes a movement and/or deformation of said elastic countering member to allow the fastening pin to be inserted into the seat (capable of cooperating, either directly or indirectly via other component parts).  

As to claim 7, Kim discloses the helmet according to claim 1, wherein said elastic countering member 5has a coupling surface (S2) (fig 3 shows 410 has a number of surfaces that could be considered a “coupling surface”) adapted to cooperate with said fastening pin, so that when the fastening pin is inserted into the seat, a translation movement of the fastening pin away from said seat is hampered, and is optionally substantially prevented, by the cooperation between said fastening pin and said coupling surface (S2) (capable of cooperating, either directly or indirectly via other component parts).  

As to claim 108, Kim discloses the helmet according to claim 1, wherein said unlocking device comprises a protrusion (331b) adapted to cooperate with said 

As to claim 9, Kim discloses the helmet according to claim 1, wherein said base member comprises a 15toothed portion (401, 421, and/ or 323) adapted to cooperate with one or more protuberances of said visor (capable of cooperating and intended to cooperate; 401 cooperates with 211 as disclosed in col 5 line 35-45, 421 cooperates with 213 as disclosed in col 6 line 35-45, 323 cooperates with 220 as disclosed in col 6 line 40-50).  

As to claim 10, Kim discloses the helmet according to claim 1, wherein said base member comprises a housing portion made in said outer shell or integrally constrained to said outer shell (400), wherein said body is constrained, optionally in a rotatable way, to said housing portion (via the other component parts as shown in fig 1).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 6622314 B1) as applied to claim 1 above, and further in view of Hoefer (DE 4106975 A1).

As to claim 11, Kim does not disclose the helmet according to claim 1, wherein said mechanism comprises at least a first and a second magnetic-coupling member, said first magnetic-coupling member being constrained to, or made in a single piece 
Hoefer teaches a similar mechanism (helmet, title) including said mechanism comprises at least a first and a second magnetic-coupling member, said first magnetic-coupling member being constrained to, or made in a single piece with, said fastening pin, said second magnetic-coupling member being constrained to, or made in a single piece with, 25said base member (“magnets,” abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a first and a second magnetic-coupling member, for the purpose of ensuring a perfect closure of the visor (Hoefer abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892 for relevant helmets having attached visors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732